PER CURIAM.
The sole question involved in this case was whether a partnership which may be recognized for tax purposes under the rule laid down in Commissioner v. Tower, 1946, 327 U.S. 280, 66 S.Ct. 532, 90 L.Ed. 670, 164 A.L.R. 1135, Lusthaus v. Commissioner, 1946, 327 U.S. 293, 66 S.Ct. 539, 90 L.Ed. 679, and Commissioner v. Sunnen, 1948, 333 U.S. 591, 68 S.Ct. 715, 92 L.Ed. 898, existed between the petitioner, his wife and his two children in 1943 and 1944. The Tax Court stated that on the entire record it could not conclude that this family really and truly intended to join together as a partnership. We cannot say that this conclusion was clearly erroneous. Accordingly the decision of the Tax Court will be affirmed.